Citation Nr: 0513741	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  01-09 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active service from June 1943 to 
December 1945.

When this matter was last before the Board of Veterans' 
Appeals (Board) in September 2003, it was remanded to the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO) for additional development.  As will be explained 
below, the issue considered herein has been appropriately 
developed and is now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue considered 
on the merits herein on appeal has been obtained, and VA has 
satisfied the duty to notify the veteran of the law and 
regulations applicable to the claim considered herein and the 
evidence necessary to substantiate the claim.  

2.  The veteran's service-connected post-traumatic stress 
disorder, which is manifested by sleep disturbance, 
nightmares, flashbacks, hypervigilance, depression, and 
avoidance of stimuli, is shown to be productive of no more 
than moderately severe occupational and social impairment, 
with difficulty in establishing and maintaining effective 
work and social relationships.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but no 
more, for post-traumatic stress disorder have been met or 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.125-4.130, 
Diagnostic Codes 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify and to Assist

There was a significant change in veterans' law subsequent to 
the appellant's filing of his claim.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminated the former statutory requirement 
that claims be well grounded.  This law also redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue on appeal has proceeded in 
accordance with the provisions of the law and regulations.

There is no question as to substantial completeness of the 
appellant's application for VA benefits.  See 38 U.S.C.A. 
§ 5102 (West 2002).  In filing his request to reopen a claim 
of entitlement to an increased rating, the appellant clearly 
identified the disability in question, the benefits sought, 
and the bases for the claim.  The claim appeared 
substantially complete on its face. 

The current standard requires that after the evidence has 
been assembled, it is VA's responsibility to evaluate the 
entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2004).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (CAVC) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

As indicated, the RO has adjudicated the issue listed above 
based on the substantive merits of the claim.  The appellant 
was given the opportunity to submit evidence and arguments in 
response.  The Board finds, therefore, that it can consider 
the substance of the appeal without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  The Board will apply the current standard 
of review in evaluating the appellant's claim below.  

The VCAA also requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With specific compliance with Quartuccio, a letter from the 
RO dated in May 2004, the advice provided in the March 2003 
Board hearing, as well as the January 2005 supplemental 
statement of the case, specifically advised the appellant of 
his rights and responsibilities under the VCAA.  The 
appellant was advised that no evidence had been received that 
showed that the severity of his post-traumatic stress 
disorder had increased beyond that associated with the 
current rating.  

In the foregoing letter from the RO and the most recent 
supplemental statement of the case, the appellant was advised 
what evidence he should submit and that VA would assist him 
in obtaining that evidence.  The appellant was notified of 
the information necessary to substantiate his claim by means 
of the discussions in the September 2001 rating decision, 
November 2001 statement of the case, February 2001 
supplemental statement of the case, March 2003 Board hearing, 
and January 2005 supplemental statement of the case.  

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim.  It is also noted that since the 
January 2005 supplemental statement of the case, the 
appellant has given no indication that there may be 
additional evidence available.  It does not appear that there 
are any additional pertinent treatment records to be 
requested or obtained.  

Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  

The appellant had a pertinent VA examination in August 2001 
for the purpose of determining the severity of his service-
connected post-traumatic stress disorder.  The report of this 
examination has been associated with the claims folder.  

Additionally, in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify advisement is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In the instant case, the appellant was provided with initial 
notice of the provisions of the VCAA and its effect on the 
development of his claims in the March 2003 Board hearing and 
the May 2004 letter from the RO, which indicated that the 
appellant had one year to respond.  

Given that the appellant has been fully advised of his rights 
and responsibilities under the VCAA, that he was advised that 
he had one year to respond, and that he has had more than a 
full year to respond to that VCAA notice, the Board has 
concluded that VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  See also Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 701(b), 17 Stat. 2651, 2670 (Dec. 16, 2003) 
(codified at 38 U.S.C.A. § 5103(b)).

VA has satisfied its duties to inform and assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  The Board 
finds that there will be no prejudice to the appellant if the 
Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the appellant's claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Finally, it is noted that Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In this case, the initial AOJ decision on the increased 
rating claim was made prior to the initial VCAA notice.  Only 
after that rating action was promulgated did the AOJ provide 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini II.  In Pelegrini II, the CAVC recognized that 
where pre-initial-AOJ adjudication notice was not mandated at 
the time of the initial-AOJ decision, the AOJ did not err in 
not providing such notice because an initial AOJ adjudication 
had already occurred.  Instead, the appellant has the right 
to VCAA content-complying notice and proper subsequent VA 
process.  Pelegrini II, 18 Vet. App. at 120.  In the present 
case, VCAA notice was required prior to the September 2001 
initial rating by the RO.  As noted earlier, such notice was 
not provided.  Nevertheless, the Board finds that there is a 
lack of prejudice to the veteran, as content-complying notice 
was provided to the veteran, as outlined below.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the appellant was not given prior to the first AOJ 
adjudication, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

After the notice was provided, the case was readjudicated and 
a supplemental statement of the case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error to the claimant.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted, the appellant has already been 
afforded numerous opportunities to submit additional 
evidence, and he has been specifically notified that he 
should provide or identify any and all evidence relevant 
to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claim.  

Analysis

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection for psychoneurosis anxiety was granted in 
an April 1947 rating decision, and assigned a noncompensable 
percent disability rating, which remained in effect until a 
December 1998 rating decision.  It was noted in the prior 
decision that the veteran's psychiatric disability was based 
upon his combat service that included over six months as a 
rifleman in France during World War II, and his 
hospitalization on two occasions during service for battle 
fatigue and anxiety related to his combat experiences.  

In a December 1998 rating decision, the diagnosis of the 
veteran's psychoneurotic disorder was changed from 
psychoneurosis anxiety to post-traumatic stress disorder, and 
a 10 percent disability rating was assigned, effective from 
September 1998.  

The veteran filed the current claim in June 2001.  In August 
2001, the veteran underwent VA psychiatric examination.  In 
the report of that examination, the veteran claimed that he 
had never had any treatment for his psychiatric disorder.  
His main complaint was difficulty sleeping.  Following 
examination, the diagnosis was mild post-traumatic stress 
disorder manifested by difficulty to sleep, occasional dreams 
and recurrence of thoughts from World War II.  The Global 
Assessment of Functioning (GAF) was said to be "estimated at 
between 65 and 70."  

In a September 2001 rating decision, the evaluation of the 
veteran's post-traumatic stress disorder was continued as 10 
percent disabling.  

In September 2001, the veteran sought initial treatment for 
his post-traumatic stress disorder through VA.  He indicated 
that he was worried about the recent attacks on America.  
Upon intake consultation at the VA mental health clinic, it 
was noted that he suffered from symptoms of depression, 
irritability, flashbacks, nightmares, hypervigilance, and 
avoidance of stimuli.  Psychosocial assessment detailed the 
veteran's considerable combat experiences in World War II.  
Following examination, the diagnosis was post-traumatic 
stress disorder, chronic.  The GAF score was 45.  Based upon 
that assessment, the veteran began regular group and 
individual therapy sessions with the VA mental health clinic.  
In September 2001, the veteran was started on Sertraline, 50 
milligrams, for his post-traumatic stress disorder.  

Based upon the foregoing outpatient treatment records, a 
December 2001 rating decision increased the disability 
evaluation for the veteran's post-traumatic stress disorder 
from a 10 percent rating to a 30 percent rating.  

VA outpatient treatment records through December 2004 were 
thereafter associated with the claims file.  These records 
document that the veteran continued his participation in 
therapy sessions to monitor and assist with his post-
traumatic stress disorder symptoms, that included depression, 
inability to sleep, irritability, and nervousness.  These 
group therapy sessions were first bi-monthly, and then 
weekly, with periodic individual consultations.  In December 
2004, it was noted that the veteran had remained on 
Sertraline, with a dosage increase to 100 milligrams.  
Throughout the veteran's treatment intervention for this 
period, GAF scores were periodically assigned by the treating 
psychotherapist in the assessment of the veteran's functional 
abilities.  In May 2003 and September 2004, the GAF assigned 
was 50.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In addition, the evaluation of the same disability 
under various diagnoses, and the evaluation of the same 
manifestations under different diagnoses, are to be avoided.  
C.F.R. § 4.14. 

The veteran's post-traumatic stress disorder is rated under 
38 C.F.R. § 4.130, Diagnostic Codes 9411, which provide that 
a 30 percent disability rating is for assignment when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent disability rating is for assignment for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is for assignment for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is for assignment for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.

In this analysis, it is first noted that in the August 2001 
VA examination, the veteran was shown to have presented with 
a GAF of 65 to 70.  Since that time, however, he has been 
shown to present a GAF of 45 to 50, including upon intake 
into the post-traumatic stress disorder therapy program in 
September 2001, and upon the most recent VA mental health 
assessment in September 2004.  

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  A GAF of 51 to 60 is defined as 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See 38 C.F.R. 
§ 4.130 [incorporating by reference VA's adoption of the 
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for 
rating purposes].

Although the Board has taken the foregoing GAF scores fully 
into consideration in this decision, they are not 
conclusively dispositive as to the veteran's level of 
impairment.  They are merely parts of a whole body of 
evidence that must be and has been considered in arriving at 
a decision.  Notwithstanding, as detailed below, VA 
examination and outpatient treatment records appear to 
reflect in the veteran behavior that more nearly approaches 
the 50 GAF scores enumerated above rather than the 65 to 70 
GAF score found upon VA examination in August 2001.

Based upon the evidence as a whole, the Board finds that the 
veteran's disability picture from post-traumatic stress 
disorder most nearly approximates the criteria for a 50 
percent rating.  In that regard, the September 2001 VA 
psychosocial clinical assessment report presents the most 
thorough and profound description of the veteran's post-
traumatic stress disorder.  Although the veteran presented on 
mental status exam as neatly groomed, with appropriate mood 
and affect, and a friendly and easy manner, his psychomotor 
behavior belied that outward appearance.  Essentially, the 
veteran was described as nervous and tense.  Moreover, 
although his thought content was logical, focused, and void 
of delusions, he admitted to auditory, visual, tactile, and 
olfactory hallucinations related to his military trauma.  

Significantly, upon objective clinical testing for post-
traumatic stress disorder symptoms, a very different and more 
profound disability picture materialized.  On objective 
testing, the veteran was reported to have endorsed 
irritability or outbursts of anger, restricted range of 
affect, and a sense of foreshortened future.  These behavior 
patterns equate to a flattened affect.  These same tests 
indicated survival guilt, difficulty concentrating, 
hypervigilance, and detachment or estrangement.  In an 
industrial setting, such factors would equate to difficulty 
in understanding complex commands.  The veteran's well-
documented history of sporadic employment in a position that 
would require significant social interaction or a rigid 
schedule bears this out.  [His only successful employment 
prior to retirement was as a self-employed barber].  The 
veteran's testing showing auditory, visual, tactile, and 
olfactory hallucinations would certainly be indicative of 
impaired judgment.  Regarding disturbances of motivation and 
mood, it is again noteworthy that examiners have described 
him as nervous and tense, while the psychological testing 
showed him to be prone to being irritable, with guilt over 
acts of commission or omission.  Finally, the September 2001 
examination and the three year record of outpatient treatment 
provides ample documentation of the difficulty that the 
veteran has had establishing and maintaining effective work 
and social relationships because of his post-traumatic stress 
disorder.  

Significantly, the veteran reported low self-esteem in the 
group and individual sessions based upon his recurrent 
feelings that he was a "coward" in the war.  Although he 
has participated in group activities, and enjoys the company 
of his children and grandchildren, his participation in 
senior center activities has lead to several uncomfortable 
situations involving the veteran's jealousy of others as to 
his romantic interest.  Pervasive in the veteran's treatment 
through 2004, has been the persistent level of intrusive 
thoughts of his war experiences, which clearly impairs his 
concentration and memory.  Moreover, there are reports of 
persistent depression throughout the treatment records.  
These symptoms approximate the criteria for a 50 percent 
rating (noted above), and resolving reasonable doubt in the 
veteran's favor, the Board finds that a 50 percent rating is 
warranted.

The Board further finds that a rating in excess of 50 percent 
is not warranted for the post-traumatic stress disorder.  
There is no suicidal ideation, obsessional rituals which 
interfere with routine activities, illogical, irrelevant or 
obscure speech, near continuous panic or depression, spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances, or a 
complete inability to establish or maintain effective 
relationships.  Essentially, there is no other documentation, 
clinical or otherwise, of suicidal ideation, or obsessional 
rituals.  On each examination in which the question was 
posed, the veteran denied suicide ideation then and at any 
time in the past.  In the 2001 examinations and in group and 
individual therapy through 2004, the veteran's speech and 
thought processes were coherent, logical and relevant, with 
no evidence of disorganized thinking.  When he has been 
examined, he was always described as appropriately dressed, 
well groomed, alert, and oriented to person, place, and time.  
Near continuous panic or depression has not been noted.  
Regarding difficulty in adapting to stressful circumstances, 
it is clear from the record that the social and industrial 
impairment attributed to post-traumatic stress disorder has 
had more to do with his intrusive recollections of his war 
experiences than difficulty with stress.  Although he clearly 
has difficulty in establishing and maintaining effective work 
and social relationships, there is no demonstration of a 
complete inability to establish or maintain effective 
relationships.  Notably, he has reported romantic 
relationships since the death of his spouse, and has 
described deriving enjoyment from interacting with his 
children and grandchildren.  He reports participating in 
social activities with a senior group.  The criteria for 
establishing entitlement to a 70 percent rating are not shown 
by the evidence.  

Even more clearly, a rating in excess of 70 percent is not 
warranted.  The veteran does not have the symptoms required 
for a 100 percent rating, such as gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, memory loss 
for names of close relatives or his own name, and 
intermittent inability to perform basic minimal hygiene.  

In summary, the Board finds that while the evidence supports 
an evaluation of 50 percent for the veteran's post-traumatic 
stress disorder, the preponderance of the evidence is against 
an evaluation in excess of the 50 percent rating.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability" is indicated. 38 C.F.R. § 3.321 (b)(1).  An 
extraschedular rating is warranted when there is an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the Schedule.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher ratings - up to 100 percent 
-- are provided when symptoms of a mental disorder cause 
greater social and industrial impairment.  But, as is noted 
above, the medical evidence does not show that such symptoms 
are present in this case.  The Board has considered other 
Diagnostic Codes, but has found no analogous code that would 
provide the veteran a higher evaluation.  

Further, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization for his post-traumatic stress 
disorder.  Furthermore, the post-traumatic stress disorder 
has not had such an unusual impact on employment as to render 
impractical the application of regular schedular standards.  
The veteran is retired on the basis of age, and absent that 
factor, there is no indication that he would be unable to 
maintain regular employment.  Since factors connoting an 
unusual or exceptional disability picture are not shown, 
referral for extraschedular consideration under 38 C.F.R. 
§ 3.321(b) is not warranted.  


ORDER

A disability rating of 50 percent for post-traumatic stress 
disorder is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


